Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s argument dated, after the Non Final Office Action on 05/27/22. 
Applicant’s arguments dated 08/03/22, regarding the reference Hsu et al. US 2021/0057452 is not a prior art under 35 U.S.C. 102(a)(1), have been fully considered and are persuasive.  The rejection of claim 19 has been withdrawn.
Claims 1-22 are pending.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independents claim 1 is the inclusion of the limitation 
“…a plurality of data lines extending from the peripheral area into the display area, wherein the data lines located in the display area extend along a first direction; first to n-th scan lines located in the display area and extending along a second direction intersecting the first direction, where n is an integer greater than 1, and the first to n-th scan lines are arranged in sequence along the first direction; first to n-th gate transmission lines extending from the peripheral area into the display area and being electrically connected to the first to n-th scan lines, respectively, wherein the first to n-th gate transmission lines are arranged in dislocation in the display area; and a plurality of sub-pixels electrically connected to the first to n-th scan lines and the data lines.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-18 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the independents claim 19 is the inclusion of the limitation 
“…a plurality of data lines extending from the peripheral area into the display area, wherein the data lines located in the display area extend along a first direction; first to n-th scan lines located in the display area and extending along a second direction intersecting the first direction, where n is an integer greater than 1, and the first to n-th scan lines are arranged in sequence along the first direction; first to n-th gate transmission lines extending from the peripheral area into the display area and being electrically connected to the first to n-th scan lines, respectively, wherein the first to n-th gate transmission lines are arranged in dislocation in the display area; and a plurality of sub-pixels electrically connected to the first to n-th scan lines and the data lines.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 19. Claims 20-22 are also allowed due to their virtue of dependency.
Hsu et al. US 2021/0057452, Lee et al. US 2021/0056882, Jeon et al. US 2015/0115292 and Lee et al. US 2018/ 0166037 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871